DETAILED ACTION

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-12, drawn to a furniture assembly.
Group II, Claim 13, drawn to a connecting element.
Group III, Claims 14-15, drawn to a method for forming an angled connection between two furniture panels.
Group IV, Claim 16, drawn to a disassemblable drawer.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A – figures 1-4f2; Species B – figures 4g-4h; Species C – figure 4i; Species D – figures 4j1-4j4; Species E – figure 5; Species F – figures 6.1-6.4; Species G – figures 7.1-7.4; Species H – figures 8.1-8.2; Species I – figures 9.1-10.2; Species J – figure 11; Species K – figure 12; Species L – figure 13; Species M – figures 14a-15b; Species N – figures 16a-17b; Species O – figure 18; and Species P, – figures 19a-19b.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because the groups do not share the same or corresponding technical feature.  The technical feature of a furniture assembly having two furniture panels connected at right angles to each other, and each panel having a bore for receiving a part of a connecting element is unique to Group I, the technical feature of a connecting element that is received within a blind bore is unique to Group II, the technical feature of a method of forming a connection between two furniture panels, where a perpendicular connection is produced by turning the panels with respect to each other each is unique to Group III, and the technical feature of a drawer having a front panel, rear piece, a bottom and side panels is unique to Group IV.
Species A-P lack unity of invention because they are not so linked as to form a single general inventive concept.  The technical feature of a connecting element with a solid engagement part is unique to Species A; the technical feature of screw elements is unique to Species B; the technical feature of special plugs is unique to Species C; the technical feature of barbed coupling means is unique to Species D; the technical feature of an additional dowel is unique to Species E; the technical feature of a grooved engagement part is unique to Species F; the technical feature of an engagement part with plural projections is unique to Species G; the technical feature of an engagement part with a rounded contour is unique to Species H; the technical feature of an engagement part with a straight contour is unique to Species I; the technical feature of a connecting element being glued to the panel is unique to Species J; the technical feature of a connecting element being attached via a screw to the panel is unique to Species K; the technical feature of a connecting element having a threaded securing part is unique to Species L; the technical feature of a connecting element having a threaded securing part with a grooved engaging part is unique to Species M; the technical feature of a circular / oval engaging part is unique to Species N; the technical feature of a connecting element having a straight back part is unique to Species O; while the technical feature of a connecting element having a cross on its top is unique to Species P.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required because the inventions require a different field of search and/or search query; as such, restriction for examination purposes as indicated is proper.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Upon a cursory review, no claims are deemed to be generic.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JOH
June 8, 2022

/James O Hansen/Primary Examiner, Art Unit 3637